Case 1:19-cv-09038-GBD-SDA Document 123 Filed 12/04/20 Page 1 of 3
STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900

December 4", 2020
The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan
United States District Court
500 Pearl Street - Courtroom 11C
New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

Plaintiff writes in response to defendants’ letter motion for an extension of time to complete
discovery dated December 1, 2020 [DE 121]. Plaintiff vehemently opposes this request as it is
without merit, made in bad faith, and untimely. Defendants list numerous reasons that they claim
entitle them to an additional three months to complete discovery. These reasons boil down to 1)
prior discovery-related motion practice 2) Plaintiff's deposition, and 3) the new addition of the
landlord defendants into the case.

On its face, this is an absurd request. This case was filed on September 28, 2019, over 14
months ago. For an application to alter discovery deadlines under a governing case management
plan, the moving party must show why it cannot complete the necessary discovery within the
time frame established under the existing scheduling order. See Saray Dokum vs. Madeni Aksam
Sanayi Turizm A.S. v. MTS Logistics Inc., 335 F.R.D. 50 (S.D.N.Y. 2020) quoting Burlington Coat
Factory Warehouse Corp. v. Esprit De Corp., 769 F.2d 919, 927 (2d Cir. 1985) (upholding denial
of further discovery where the party “had ample time in which to pursue the discovery that it now
claims is essential”). Defendants, in their first and second numbered points, harp on discovery
disputes from earlier in the case and the motion practice that accompanied same. See [DE 121,
pg. 1 no. 1-2]. However, they do not state any reason why they are referencing these prior
disputes. The prior disputes and motion practice that defendants refer to are moot and irrelevant;
they are all prior issues that have been resolved. In fact, your Honor already decided these very
issues in the order dated 10/14/20: “Defendants’ Letter Motion to compel (ECF No. 80) is denied
for the reasons stated on the record.” See [DE 88] 10/14 ORDER No. 3. Amending discovery
deadlines is a high enough burden for the movant as is for necessary discovery. Parker v.
Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000). Once it is entered, a scheduling
order's discovery deadlines may be modified only for “good cause.” Fed. R. Civ. P. 16(b)(4). The
“good cause” inquiry turns on the diligence of the party seeking to modify the scheduling order for
the necessary discovery. To satisfy the good cause standard, ‘the party must show that, despite
its having exercised diligence, the applicable deadline could not have been reasonably met.’
Sokol Holdings, Inc. v. BMD Munai, Inc., 2009 WL 2524611, at *7 (S.D.N.Y. Aug. 14, 2009).
Defendants have made no showing as to what the point is for even bringing up these prior
disputes. They make no reference to any material sought, much less any necessary material.
Rather, they appear to just throw as much mud against the wail, hoping some of it will stick. There
are still some twenty-seven days left in the discovery period and yet counsel believes his clients
should receive another three months, even after these twenty-seven days without having shown
any rhyme or reason. They simply point to inapposite pieces of the record and say nothing about
what they seek and why it is necessary. In a similar vein, defendant's subsequent points 3 & 4
are inaccurate. On June 26, 2020, Plaintiff provided defendant’s counsel with a HIPPA
authorization for Plaintiffs medicals. Defendants sat on this HIPPA authorization for a month until

 
Case 1:19-cv-09038-GBD-SDA Document 123 Filed 12/04/20 Page 2 of 3
they then subpoenaed Mr. Antolini’s medical providers; most notably Mr. Antolini’s primary care

office was served with a subpoena on July 24, 2020. Defendant's did not raise any objection to
the authorization or any other discoverable material relating to Plaintiff's medicals until September
14, 2020, approximately two months after they had already been in possession of Plaintiff's
records. Additionally, any issue concerning Plaintiff's medicals and HIPPA has been resolved.
Defendants are in possession of a HIPPA authorizing them access to Plaintiff's entire medical
history for some sixty-four years. As absurd as this allowable breadth of information is (arguably
more than any personal injury or Title II] ADA case in the past 100 years), Plaintiff is tired of
defendant's dilatory games. Plaintiff is, and has been, ready for trial. Plaintiff anticipates an
argument from defendants that will seek to latch on to some future materials that they will seek
regarding third party medical providers. Defendants cannot and have not argued they were/ are in
need of any more discovery relating to Plaintiff or his medical condition or that they did not have
had opportunity to obtain any and all from any providers already submitted. They noticed Plaintiff
for a deposition in September to be taken in October. Therefore, it follows that even back then
they were ready to hold Plaintiff's deposition. Moreover, if there was additional material for
defendants to obtain from third parties, that still does not have anything to do with altering
discovery deadlines. They do not state what they seek to compel, making no reference to any
material or information they still hunt for in discovery. It appears they would like to tack on three
more months simply because they want to. They are required to state with specificity what they
think they are entitled to and have failed to do so within the prescribed time period.

The thrust of their argument for extending discovery appears to be point No. 5, in that they were
unable to take Plaintiff's deposition (See [DE 121, pg. 1 no. 5]) before the expiration of the
deposition completion deadline of December 2, 2020 which was set down seven months ago by
Judge Daniels. See [DE 33, May 5, 2020 order]. On December 1, 2020 defendants, with one day
left on the clock for conducting depositions have the guile to ask the Court that they should be
granted three more months to take a deposition in a fourteen (14) month old ADA case when
discovery has already been completed. A party seeking to alter discovery dates must show why
the court's deadlines could not “reasonably” have been made “despite its diligence”. Absent some
persuasive and detailed explanation for defendants’ delay, the Court may not conclude that there
is “good cause” within the meaning of the federal rules to modify a scheduling order. King v.
Friend of Farmer Inc., 2000 WL 290355 (S.D.N.Y. Mar. 21, 2000) citing Charles A. Wright et al.,
6A Federal Practice and Procedure § 1522.1 at 231. Discovery should not be extended when a
party has had an ample opportunity to pursue its discovery objectives and cannot show that its
diligence was so high as to create good cause for amending discovery deadlines. Deluca v. Bank
of Tokyo-Mitsubishi UFJ, Ltd., 70 Fed.R.Serv.3d 281 (S.D.N.Y. 2008) citing Trebor Sportswear
Co. v. The Limited Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989); Gotlin v. Lederman, 2007 WL
1429431, at *3 (E.D.N.Y. May 7, 2007) “An application to reopen discovery should be denied
where the moving party has not persuaded the Court that it was impossible to complete the
discovery by the established deadline”. There was has been no showing of ‘impossibility’ here; not
in the slightest. In Deluca, the plaintiff requested an extension of the governing discovery deadline
that originally allotted seven months for discovery. The movant complained that there was
inadequate time for discovery which did not allow for certain depositions to take place. But the
Honorable Judge Koeltl, who presides in this district, pointed out that the plaintiff waited five
months to initiate the disputed discovery and did not notice the party to be deposed until there
was only two months left to complete all depositions. Judge Koeltl logically held that “the
complaints of insufficient time are unavailing because the movant brought the time constraints on
himself’ and accordingly denied any request to amend the discovery deadlines. The present
circumstances are even more jarring than those in Deluca. These defendants waited thirteen
months before even attempting to notice Plaintiff. Rather, defendants knew all too well how to
churn and waste time for the past year, making frivolous motions and asking for hearings that
don’t even exist in federal court. See [DE 63] ORDER denying defendants request for hearing
that has no basis in federal rule and would decline to hold hearing regardless, in addition to
making a motion to compel Plaintiff to furnish monetary damages in a lawsuit seeking Injunctive
relief. Instead, they unilaterally set one date thirteen months into the litigation, did nothing after the
deposition was not held, and then casually sought a 3-month extension, because well, they want

 
Case 1:19-cv-09038-GBD-SDA Document 123 Filed 12/04/20 Page 3 of 3.
three more months to stall, delay, and obstruct. Saray Dokum v. Madeni Aksam Sanayi Turizm

A.S. v. MTS Logistics Inc., 335 F.R.D. 50 (S.D.N.Y. 2020).

Additionally, the appropriate remedy at any point in the past fourteen months to effectuate
Plaintiff's deposition would have been a motion to compel. Agapito v. AHDS Bagel, LLC, 2018 WL
3216119, at *2 (S.D.N.Y. May 17, 2018) (denying motion to reopen discovery for failure to
establish good cause where the moving party did not offer a persuasive explanation of why they
failed to timely file a motion to compel; accord McKay v. Triborough Bridge & Tunnel Auth., 2007
WL 3275918, at *2 (S.D.N.Y. Nov. 5, 2007) (“To the extent that Defendants made any previous
discovery requests during the discovery period with which Plaintiff did not comply, the appropriate
response would have been to make a motion to compel at that time.”). See Owen v. No Parking
Today, Inc., 280 F.R.D. 106, 112 (S.D.N.Y. 2011) (“A party must file a motion to compel before
the close of discovery and if it fails to do so, the motion will be deemed untimely.”). Defendants
made no motion to compel Plaintiff's deposition for the past thirteen months. They sat on their
hands, waiting until the last possible day to seek leave to extend deadlines that need not be
extended. See Babcock v. CAE—Link Corp., 878 F.Supp. 377, 387 (N.D.N.Y. 1995) (Waiting until
the last day of discovery to seek court leave in discovery process is grounds to deny requests).

Counsel references some “11 hour’ but it is really they who make the instant application in the
eleventh hour. Plaintiff informed defendants’ counsel that the date they noticed did not work.
Instead of trying to figure out a way forward, defendants believe they get to wait one and a half
months to write a one-page letter with little substance, hoping that this Court will do as they want.
They speak of an “eleventh hour’ move by Plaintiff but it is complete gaslighting; it is they who have
waited until the 11" hour by literally asking to extend the deposition deadline the day before the
deadline. Even if they had made a motion to compel, the defendants still would not have been able
to show that they could not have completed discovery within the generous & lengthy discovery
period. See Gotlin v. Lederman, 2007 WL 1429431, at *3 (E.D.N.Y. May 7, 2007); King v. Friend.
Truth be told, the non-occurrence of said deposition is a cause and effect of defendants own
making and is miles and miles away from the “good cause/ reasonable due diligence/ “impossibility”
standard enunciated by the 2" Circuit. Plaintiff informed defendants counsel that October 28 would
not work for Plaintiff. Over five weeks passed and defendants did nothing to attempt to work out
any dates amenable to both sides. This certainly cannot be said to even come close to the Gotlin
court's analysis: that “an application to reopen discovery should be denied where the moving party
“has not persuaded th[e] Court that it was impossible to complete the discovery by the established
deadline.” Gotlin v. Lederman, at *3. It is almost as if they set the situation up for failure and reverse
engineered a need for an extension to complete depositions. They unilaterally set one date, refused
to negotiate that date, and then sought an absurdly long extension because of a problem that they
created and also did not use reasonable due diligence to cure.

 

Defendants 6'" and final point states in conclusory fashion, without any explanation of rhyme or
reason, that the “recent appearance” of the landlord defendants is reason to extend the close of
discovery until four months from now. This is a hollow argument. They offer nothing to support
their position. There is no discovery that can logically be sought by the landlord defendants that
the tenant defendants have not already sought as they are both represented by the same law
firm, in the same case, who presumably did what he was supposed to. What does the landlord
require in discovery that is not already in their possession? The lease between the them and the
defendant tenants? Unless counsel has been “holding out” on requesting relevant information for
the tenant defendants, this point is moot and illogical. If anything, it is Plaintiff who would need
more time to retrieve information from these defendants if he had reason to do so. Plaintiff's case
is sound and ready for trial. There are still twenty-seven days left for the completion of discovery
and there is little logic to any claim that these new defendants need any extension_of discovery in
a more than one- year old case where all discovery has been exchange |

   

To all counsel via Pacer
